CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	This Office action is a correction of the Office action mailed 6/20/22, which did not include indication of consideration of claims 13 and 14, except as listed on the PTO-326.  The preambles of the rejections below now indicate inclusion of those claims.  Nothing else is changed. The considered IDS of 5/4/22, PTO-892 and references supplied therewith accompanying the previous Office action are not being provide with this Office action in order to avoid duplication.

Election/Restrictions
Applicant’s election of the species of inflammatory disease which is asthma in the reply filed on 4/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, after examining the first species and after further consideration, the Examiner has examined all species of disease.

	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. Please see the Electronic Acknowledgement Receipt mailed 3/17/20 for information regarding the name of the text file and size in bytes.


Drawings
The drawings are objected to because Figs. 5A, 10 (see bottom/left graph), 11, 14 have illegible text.  Also, claim 25 uses a tilde (about) for BV and it appears the tilde instead should be used in conjunction with a hyphen to mean ‘to about’, e.g. 14 - ~243ml. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a) because they fail to show what is described as in Figure 2 as set forth in Example 2 (paragraph bridging pp. 73 and 74) as described in the specification. Contrary to the description in the example, Figure 2 does not show mouse lung. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a) because they fail to show the colors as indicated in the Brief Description of Figures 10 and 14 as described in the specification (see also p. 76, line 7).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Specification
The disclosure is objected to because of the following informalities: (i) On p. 32, line 6, there are two periods after “disorder”.  (ii) In the sentence bridging pp. 19 and 20, VH-CDR1 is SEQ ID NO:21, VH-CDR2 is SEQ ID NO:22 (see also p. 24, first paragraph). However, on p. 22, line 11, VH-CDR2 is SEQ ID NO:21.  It appears the reference to SEQ ID NO:21 on p. 22, line 11, is a typographical error. (iii) On p. 57, line 32, and p. 58, lines 1, 2, 21-23, there is “□” before “g/kg”. (iv) It appears on p. 75, line 14, it may have been intended to reference Fig. 5 instead of Fig. 4. (v) On p. 76, lines 16, 25, 28 and 32, it appears “H1-1L1” should be “H11-L1”. (vi) There are a number of references to antibody “H1-L1” without a hyphen (H1L1) (e.g., p. 77, line 7 and p.78, line 11). Applicant is requested to check for nonhyphenated occurrences and replace them as appropriate.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12 and dependent claims 9-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are indefinite because they recite “vH” and “vL”, which are not standard art-recognized symbols and are stand-ins for the full name.  The specification says on p. 17, line 25, that vH means heavy chain variable region, and on p. 18, line 9, that vK or vL means kappa light chain variable region. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  This rejection could be obviated by defining the terms in the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 12 recites the broad recitation cancer, and the claim also recites lung cancer and metastatic melanoma, which are narrower statements of the range/limitation. Similarly, they recite the broad limitation lung disease, and the narrower limitation asthma. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating asthma, lung cancer and metastatic melanoma or metastases in the lung in an individual by administering an effective or therapeutic amount of an antibody of claim 1, does not reasonably provide enablement for treatment of inflammatory disease or disorders in general, inhibition of activation of eosinophils not associated with asthma, treatment of cancers other than lung cancer, metastatic melanoma or metastases in the lung.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Independent claim 8 is drawn to a method of treating an inflammatory disease or disorder in an individual comprising the step of administering to said individual the antibody of claim 1.  Dependent claims further recite that the disease or disorder is at least one of asthma, cancer, lung cancer, lung disease or metastatic melanoma.  Independent claim 11 recites a method of reducing inflammation in an individual.  Independent claim 13 is drawn to a method of treating cancer. There are two enablement issues associated with the claims. The first is the scope of diseases and conditions that can be treated by the claimed method.  The second is the amount of antibody needed for the treatment.
The specification shows that an anti-YKL-40 antibody administered to BRP-39 knockout/YKL-40 transgenic mice sensitized with ovalbumin (OVA) as a murine asthma model led to reduced eosinophilic inflammation and fewer inflammatory cells in the lung as seen in bronchoalveolar lung lavage compared to untreated animals (Example 1 and Fig. 1). This is in agreement with the NIH Grant description by instant inventor Chupp and Dr. J. Elias (Project 1UH2HL123876-01, https://grantome.com/grant/NIH/UH2-HL123876-01, 2015) pointing to the evidence of YKL-40 involvement in asthma. Eosinophils occur in areas of the body outside the lungs, but there is no guidance, direction or evidence that YKL-40 inhibition could inhibit eosinophil activation elsewhere beside the lungs.  It is also shown in the specification that a primary lung cancer mouse model and a melanoma lung metastasis mouse model pretreated with anti-YKL-40 antibody resulted in reduction of tumor growth and melanoma metastasis to the lung, respectively (p. 73, first paragraph). Pretreatment is not the same as treatment, and the anticipation of melanoma is not described in the specification to support its pretreatment.  The teachings of the specification for treatment of cancers affecting the lung are consistent with the prior art as discussed by Hamilton (Transl. Lung Canc. Res. 6(4): 418–430, Aug 2017), which points to the correlation of high CHI3L1 (YKL-40) and poor overall survival in both non-small cell and small cell lung cancer (p. 422, col. 1, second and third paragraphs). While YKL-40 mRNA was not found in small cell lung cancer cells, it was found in macrophages in peritumoral stroma and has been shown to be able to increase expression of VEGF (p. 422, col. 2). Lung metastasis of melanoma and of breast cancer cells was reduced by a neutralizing CHI3L1 antibody or the absence of Chi3l1, respectively (p. 422, last full sentence, referencing Ma et al. Canc. Res. 75(30):487-496, Feb. 2015). Cancers tend to be specific to different organs while metastases by their nature tend not to be.  Additionally, the specification in describing the prior art (p. 1, lines 21-30) points out that that while elevated levels of YKL-40 have been found in patients with asthma, metastatic breast cancer, cardiovascular disease, type 2 diabetes and hepatic fibrosis, and the protein is produced by a wide variety of cells including neutrophils, macrophages, chondrocytes, smooth muscle cells and tumor cells. However (ibid), “YKL-40…is readily detected in the blood of normal individuals…”  This supports the complexity of the role of YKL-40 in the breadth of inflammatory diseases and disorder and of cancers encompassed by the claims and the unpredictability of using an antibody to inhibit YKL-40 activity in the treatment thereof. While a protein may be a marker for a disease or condition, it does not necessarily follow that it is a therapeutic target for the full breadth of diseases or conditions in which it is expressed or even overexpressed. The role of YKL-40 in human diseases and disorders is still unclear and use of an antagonist antibody against YKL-40 is highly speculative with the exceptions discussed above, i.e., asthma, lung cancers and metastases in the lungs. The skill in the art is not high as evidenced by the range of knowledge still absent related to YKL-40 in terms of its role in cancer progression and metastasizing and also in cause/effect of asthma or inflammatory diseases. The specification does not establish that the claimed anti-YKL-40 antibodies treat all cancers or all inflammatory and/or lung diseases. 
Nevertheless, assuming that the antibody of claim 1 can be used for treatment, if it is not administered in a therapeutic or effective amount (see the specification on p. 56, lines 27-28, and p. 12, lines 1-6), then it cannot be used for treatment.
For the reasons discussed above and including the breadth of diseases and disorders to be treated, the limited knowledge in the prior art about YKL-40 and its role in those diseases and disorders, as well as the complexity of its role from what is known and the complexity of the diseases and disorders themselves with the possibility of a variety of triggers, of tissues involved, and of other proteins playing a critical role in the diseases or disorder, the breadth of cell types YKL-40 is expressed by, including normal cells, and the limited working examples in the prior art, it would require undue experimentation to practice the invention commensurate in scope with the claims.




Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 8 is drawn to a method of treating an inflammatory disease or disorder in an individual comprising the step of administering to said individual the antibody of claim 1.  Dependent claims further recite that the disease or disorder is at least one of asthma, cancer, lung cancer, lung disease or metastatic melanoma.  Independent claim 11 recites a method of reducing inflammation in an individual.  Independent claim 13 is drawn to a method of treating cancer. The role of YKL-40 in human diseases and disorders is still unclear and use of an antagonist antibody against YKL-40 is highly speculative with several exceptions. The specification does not establish that the claimed anti-YKL-40 antibodies treats all cancers or all inflammatory and/or lung diseases. 
The instant specification has shown in working examples that an anti-YKL-40 antibody administered to BRP-39 knockout/YKL-40 transgenic mice sensitized with ovalbumin (OVA) as a murine asthma model led to reduced eosinophilic inflammation and fewer inflammatory cells in the lung as seen in bronchoalveolar lung lavage compared to untreated animals. This is in agreement with the NIH Grant description by instant inventor Chupp and Dr. J. Elias (Project 1UH2HL123876-01, https://grantome.com/grant/NIH/UH2-HL123876-01, 2015) pointing to the evidence of YKL-40 involvement in asthma.  However, this does not support treatment of lung diseases or inflammation in general. Even if YKL-40 is elevated in patients having inflammation, that does not mean that the association of inflammation with a genus of varied diseases (e.g., specification p. 1, lines 28-30) shows possession of methods of treatment for the genus of diseases. The specification states (p. 1, lines 21-26) that “YKL-40…is readily detected in the blood or normal individuals…”  Nor does the general mention of treatment of a variety of diseases in the specification support treatment of inflammatory lung disease, which is distinct from lung disease having inflammation. The skilled artisan could not readily envision which lung disease aside from asthma would be amenable to treatment with the antibody or under what conditions eosinophil activation, e.g., from infection, could be inhibited.
The instant specification also describes using a primary lung cancer mouse model and a melanoma lung metastasis mouse model that pretreatment with anti-YKL-40 antibody resulted in reduction of tumor growth and melanoma metastasis to the lung (p. 73, first paragraph). Pretreatment is not the same as treatment, and the anticipation of melanoma is not described in the specification to support its treatment.  This is different than treatment of lung metastases from melanoma. Again, this is consistent with the prior art as discussed by Hamilton (Transl. Lung Canc. Res. 6(4): 418–430, Aug 2017), which points to the correlation of high CHI3L1 (YKL-40) and poor overall survival in both non-small cell and small cell lung cancer (p. 422, col. 1, second and third paragraphs). While YKL-40 mRNA was not found in small cell lung cancer cells, it was found in macrophages in peritumoral stroma and has been shown to be able to increase expression of VEGF (p. 422, col. 2). Lung metastasis of melanoma and breast cancer cells was reduced by a neutralizing CHI3L1 antibody or the absence of Chi3l1, respectively (p. 422, last full sentence, referencing Ma et al. Canc. Res. 75(30):487-496, Feb. 2015). While this supports the effect of the anti-YKL-40 antibody on metastatic melanoma and lung cancer, it does not support treatment of the genus of cancers encompassed by the claims.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116) for the full breadth of the genus. 
Further, the specification does not support a method of treating those diseases or disorder, e.g., lung cancer and asthma, which are sufficiently described in the specification wherein the claims do not require an effective or therapeutic amount to be used (see p. 12, lines 1-6 and p. 56, lines 27-28, for example).  Currently, the claims encompass any amount, effective or not, of antibody to be administered in the treatment, which is not fully supported. 
Therefore, only a method of treating asthma, lung cancer and metastatic melanoma but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2006/809549 A1, cited in the IDS filed 5/4/22, describes in general YKL-40 monoclonal antibodies, which are not structurally defined but instead defined functionally by binding particular epitopes, e.g., p. 52.  This reference is by the same inventors as US 2012/0149882 A1, also cited in the 5/4/22 IDS, which also defines YKL-40 monoclonal antibodies by the epitope(s) to which they bind.
Chupp et al. (N. Engl. J. Med. 357:2016-2027, 2007, cited in the IDS filed 5/4/22) teaches correlation of level of YKL-40 expression in patients with asthma and severity of asthma (p. 2024, col. 2, start of last paragraph).  The antibody used to detect serum YKL-40 levels was referred to only as originating from Quidel (p. 2017, last paragraph).
US 8,679,503 B2 claims a method of treating asthma in a patient by administering an effective amount of an antibody that inhibits YKL-40 (claim 1).  No particular antibody is disclosed.
US 7,670,599 B2 teaches a rabbit polyclonal IgG antibody that binds human YKL-40 (col. 54, line 40). 
None of these references teaches or makes obvious the instantly claimed humanized antibodies.

US 10,253,111 B2 generated multiple YKL-40 neutralizing antibodies, but chose to focus on one called FRG (e.g., col. 58, lines 1-7, and Figs. 1A-1D), which is acknowledged as the parent antibody of the instantly claimed antibodies (see instant specification, p. 76, lines 16-17).  The prior art antibody blocked asthma-like inflammation in an ovalbumin-sensitized mouse model (col. 58, lines 8-17).  The heavy chain and light chain variable region CDR1-3 of FRG are the same as the instant H-CDR1-3 of SEQ ID NO:21-23 and instant L-CDR1-3 of SEQ ID NO:26-28. The FRG antibody is apparently a murine antibody, while the instant antibodies are humanized, differing in framework region sequence compared to the prior art antibody. While the method of treatment is obvious, the prior art does not teach or suggest the instantly claimed antibodies and, therefore, the method of treatment requiring their use.
Iwamoto et al. (Frontiers Oncol. 4(90):pp. 1-4, doi: 10.3389/fonc.2014.00090, Apr 2014) showed that YKL-40 mRNA is overexpressed in adult glioblastoma patients and the protein is secreted in those patients and detectable in the cytoplasm of tumor cells and in sera (p. 1/4, col. 2, first paragraph). Serum YKL-40 increase in glioblastoma patients was the most predictive indicator of shorter survival duration examined (p. 2/4, col. 2, second paragraph).  There is no showing of effect of anti-YKL40 antibody by Iwamoto et al. on glioblastoma cells, and the instant specification does not mention this cancer specifically.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 19, 2022